UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4876
AARON CURTIS LEWIS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              Frederick P. Stamp, Jr., District Judge.
                            (CR-03-17)

                      Submitted: May 26, 2004

                       Decided: July 6, 2004

 Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Brian J. Kornbrath, Federal Public Defender, Clarksburg, West Vir-
ginia, for Appellant. Thomas E. Johnston, United States Attorney,
Thomas O. Mucklow, Assistant United States Attorney, Martinsburg,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LEWIS
                              OPINION

PER CURIAM:

   Aaron C. Lewis appeals from his conviction and 275-month sen-
tence for conspiracy to possess with intent to distribute 50 grams or
more of crack cocaine and eleven substantive counts of distributing
crack cocaine. 21 U.S.C. §§ 841(a), 846 (2000). We affirm.

   At trial, numerous witnesses testified that they purchased crack
cocaine from Lewis, including Joseph Lockett. According to Lockett,
he began purchasing crack cocaine from Lewis when his (Lockett’s)
New York source "dried up" in late 2001. Lockett’s testimony was the
basis for Lewis’ convictions on five of the substantive counts. The
district court also included the sales to Lockett in determining Lewis’
relevant conduct at sentencing.

    Lewis first argues that Lockett’s testimony was insufficient to sup-
port his convictions on counts two, five, seven, nine, and ten because
his testimony was unsubstantiated, uncorroborated, and not credible.
The verdict of a jury must be sustained if there is substantial evi-
dence, taking the view most favorable to the government, to support
it. Glasser v. United States, 315 U.S. 60, 80 (1942). "[S]ubstantial
evidence is evidence that a reasonable finder of fact could accept as
adequate and sufficient to support a conclusion of a defendant’s guilt
beyond a reasonable doubt." United States v. Burgos, 94 F.3d 849,
862 (4th Cir. 1996) (en banc). The uncorroborated testimony of one
witness or an accomplice may be sufficient to sustain a conviction.
United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).

   Lewis argues that Lockett’s testimony was inherently incredible
because his statements regarding the profit he made on re-sales of
crack cocaine were "nonsensical and mathematically impossible."
However, Lewis’ counsel extensively cross-examined Lockett on this
issue as well as on his inconsistent testimony before the grand jury.
It was the jury’s exclusive prerogative to credit or discredit his testi-
mony; credibility determinations are not subject to review by this
court. United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).
                         UNITED STATES v. LEWIS                          3
   Next, Lewis asserts that the district court erred in relying on
Lockett’s testimony in determining his relevant conduct. In determin-
ing drug quantity, a district court must consider whether the govern-
ment has established drug quantity by a preponderance of the
evidence. United States v. Cook, 76 F.3d 596, 604 (4th Cir. 1996).
Witness credibility is not generally subject to appellate review.
Saunders, 886 F.2d at 60. The district court did not clearly err in its
calculation of drug quantity. United States v. Randall, 171 F.3d 195,
210 (4th Cir. 1999) (providing standard).

   Finally, Lewis contends that the district court misinstructed the jury
on the conspiracy count in that it (1) used the term "involved" in the
conspiracy without providing the jury with any direction as to deter-
mine how the drugs were "involved," and (2) omitted the "reasonably
foreseeable" language with regard to his liability under Pinkerton v.
United States, 328 U.S. 640 (1946). However, as Lewis concedes, he
did not object to the instruction. Therefore, these claims are reviewed
for plain error only. Fed. R. Crim. P. 52(b); United States v. Olano,
507 U.S. 725, 732-35 (1993). There was no error.
   Our review of the instruction, viewed in the context of the entire
charge, clearly conveyed to the jury that the word "involved" meant
the drugs either distributed or possessed with intent to distribute by
the conspirators. The charge accurately and fairly stated the law. See
United States v. Rahman, 83 F.3d 89, 92 (4th Cir. 1996). Moreover,
this court has specifically held that the "reasonably foreseeable" lan-
guage with regard to a defendant’s liability under Pinkerton is not
required in the jury instructions so long as its instruction "is not quali-
tatively different from" the language approved by this court in United
States v. Chorman, 910 F.2d 102 (4th Cir. 1990). United States v.
Aramony, 88 F.3d 1369, 1381 (4th Cir. 1996) (upholding Pinkerton
instruction that omitted "reasonably foreseeable" language). Here, the
district court’s instructions were not "qualitatively different" from the
language approved by this court in Chorman; therefore, the court did
not err in omitting the "reasonably foreseeable" language.
  We therefore affirm Lewis’ convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                             AFFIRMED